Citation Nr: 0209804	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Propriety of an initial 10 percent rating, effective 
April 20, 1968, for scar, lateral mid-upper right arm, with 
retained foreign bodies (RFBs), presently characterized to 
include damage to Muscle Group V (MG V), currently evaluated 
as 40 percent disabling.  

2.  Propriety of an initial 10 percent rating, effective 
April 20, 1968, for shell fragment wound (SFW), left arm, 
post operative, presently characterized to include traumatic 
arthritis of the left elbow and left ulnar nerve damage, 
currently rated as 30 percent disabling.  

3.  Propriety of an initial 10 percent rating, effective 
April 20, 1968, for residuals of SFWs, upper-half of the left 
leg, with RFBs, presently characterized to include damage to 
MG XI, currently rated as 20 percent disabling.  

4.  Propriety of an initial 10 percent rating, effective 
April 20, 1968, for residuals of SFW's of the lower one-third 
of the right leg, with RFBs, presently characterized to 
include damage to MG XI, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active duty from April 20, 1966 to 
April 19, 1968, which included a tour of duty in the Republic 
of Viet Nam.  He was awarded or authorized the Purple Heart 
Medal and Silver Star.  

This matter arises from a May 1999 rating decision of the RO, 
which, in pertinent part, assigned four separate disability 
ratings for disability formerly characterized as "scars, 
residuals of shrapnel wounds, both arms and legs," and rated 
as 10 percent disabling from April 20, 1968.  Specifically, 
at that time the RO assigned a 40 percent rating for 
residuals of SFWs of the right upper extremity (major); a 
30 percent rating for residuals of SFWs of the left upper 
extremity (minor); a 20 percent rating for residuals of SFWs 
of the right lower extremity; and a 20 percent rating for 
residuals of SFWs of the left lower extremity, each effective 
from April 23, 1998 (the date of RO's receipt of the 
veteran's claims for increased ratings on appeal).  

The veteran's May 1999 notice of disagreement (NOD) raised 
the matter of clear and unmistakable error (CUE) in a 
November 18, 1968 RO rating decision in failing to separately 
evaluate each extremity regarding the veteran's service-
connected SFW scars of the four extremities.  While this 
additional matter was initially denied in June 1999, an 
October 1999 rating decision found CUE in the November 1968 
rating decision in failing to assign four separate disability 
evaluations for each of the veteran's disorders of the four 
extremities.  In doing so, and in effect, the RO assigned 
four initial 10 percent disability ratings, effective from 
April 20, 1968 to April 22, 1998, for each of the veteran's 
four disorders of the extremities.  Note is made that in 
doing to, the RO characterized each of the four disorders 
based on the evidence then of record, although each are 
recharacterized to presently include damage to MG V (right 
arm), traumatic arthritis of the left elbow and left ulnar 
nerve damage (left arm), damage to MG XI (left leg), and 
damage to MCXI (right leg), respectively, as shown on recent 
VA examination.  Additionally at that time, the RO continued 
the current 40, 30, 20 and 20 percent ratings for the 
disorders, respectively, as presently characterized.  

Given the above RO action and CUE finding in the November 
1968 rating, the veteran, in essence, appeals the rating 
initiated following an original award, albeit upon a recent 
finding of clear and unmistakable error (CUE) in a prior 
November 1968 rating decision, which, itself, had been an 
initial rating.  Consequently, the rating issue on appeal is 
not the result of a claim for "increased" entitlement, or 
entitlement to an earlier effective date for the current 
ratings, as suggested by counsel for the veteran, but rather, 
one involving the propriety of the original evaluation 
assigned at the RO in November 1999.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The issues are as characterized on 
the front page of this decision.  


FINDINGS OF FACT

1.  A claim for an increased rating was received on April 23, 
1998, regarding disability formerly characterized as scars, 
residuals of shrapnel wounds, both arms and legs, and rated 
as 10 percent disabling from April 20, 1968.  

2.  An October 1999 RO rating decision, found that there was 
clear and unmistakable error in the RO rating decision of 
November 18, 1968 in assigning one 10 percent disability 
rating for one disability characterized as scars, residuals 
of shrapnel wounds, both arms and legs, and the RO assigned 
four separate 10 percent disability ratings for each of the 
veteran's four extremities, as residuals of a land mine 
blast, effective from April 20, 1968 to April 22, 1998.  

3.  A VA examination of October 22, 1968 is the best evidence 
of the severity of any residual disability at that time 
regarding service-connected scars, residuals of shrapnel 
wounds, both arms and legs.  

4.  Prior to April 23, 1998, the veteran's service-connected 
scar, lateral mid-upper right arm, with RFBs (presently 
characterized to include damage to Muscle Group V (MG V), is 
medically shown to have been manifested by: well-healed and 
non-tender 2-inch scar of the mid-right arm, laterally, 
without any limitation of motion, no sensory or motor 
deficit, and no muscle atrophy, or weakness.  

5.  Prior to April 23, 1998, the veteran's service-connected 
shell fragment wound, left arm, post operative (presently 
characterized to include traumatic arthritis of the left 
elbow and left ulnar nerve damage), is medically shown to 
have been manifested by: a well-healed 8-inch scar of the 
left arm to upper third forearm, medially, lower third, 1/4- to 
1/2 inch wide, some tenderness and some sensory deficit of the 
antero-medial/ulnar aspect of the left forearm, but with no 
limitation of motion, and no muscle atrophy or weakness. 

6.  Prior to April 23, 1998, the veteran's service-connected 
residuals of SFW's of the lower one-third of the right leg, 
with RFBs (presently characterized to include damage to MG 
XII), is medically shown to be manifested by: numerous well-
healed and non-tender scars, with RFBs; two 2-inch scars of 
the mid-right thigh, posteriorly; a 1-inch scar of the right 
popliteal region; two scars, a 1-inch and a 2-inch, of the 
mid-right thigh, anteriorly; two scars, 1-inch and a 1 1/2-
inch, mid-right thigh, anteriorly; a 1-inch scar at the upper 
third of the right thigh, medically; two scars, a 1-inch and 
1 1/2-inch, of the lower third of the right leg, post-medially; 
a 1/4-inch scar lateral border of the right foot near the 5th 
metaphalangeal joint; without any limitation of motion, no 
sensory or motor deficit, and no muscle atrophy, or weakness.  

7.. Prior to April 23, 1998, the veteran's service-connected 
residuals of SFWs, upper-half of the left leg, with RFBs 
(presently characterized to include damage to MG XI), is 
medically shown to be manifested by two well-healed and non-
tender scars, a 1-inch and a 1 1/2-inch, upper third left leg, 
medially; without any limitation of motion, no sensory or 
motor deficit, and no muscle atrophy, or weakness.  


CONCLUSIONS OF LAW

1.  For the period from April 20, 1968, to April 22, 1998, 
the criteria for an initial evaluation in excess of 10 
percent, for service-connected scar, lateral mid-upper right 
arm, with retained foreign bodies, presently characterized to 
include damage to Muscle Group V, are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.10, 4.40, 4.40, 4.55, 4.56, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5201, 4.73, Diagnostic Codes 
5301, 5303 and 5305 (2001).  

2.  For the period from April 20, 1968, to April 22, 1998, 
the criteria for an initial evaluation in excess of 10 
percent for service-connected shell fragment wound, left arm, 
post operative, presently characterized to include traumatic 
arthritis of the left elbow and left ulnar nerve damage, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.40, 4.55, 4.56, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201, 4.73, 
Diagnostic Codes 5301, 5303 and 5305 (2001).  

3. For the period from April 20, 1968, to April 22, 1998, the 
criteria for an initial evaluation in excess of 10 percent 
for residuals of SFWs, upper-half of the left leg, with RFBs, 
presently characterized to include damage to MG XI, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§  3.321, 4.1, 4.7, 4.10, 4.40, 4.55, 4.56, 4.59, 
4.71a, 4.73, and Diagnostic Codes 5262, 5311 (2001). 

4. For the period from April 20, 1968, to April 22, 1998, the 
criteria for an initial evaluation in excess of 10 percent 
for residuals of shell fragment wounds of the lower one-third 
of the right leg, with RFBs, presently characterized to 
include damage to MG XI, are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.10, 4.40, 4.55, 4.56, 4.59, 4.71a, 4.73, and Diagnostic 
Codes 5262, 5311 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that there has been a change in the 
law during the pendency of this appeal.  On November 9, 2000, 
President Clinton signed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 
Fed.Reg. 45, 620, 45, 630-32 (Aug. 29, 2001)(to be codified 
at 38 C.F.R. § 3.159)(VCAA herein).  38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VCAA eliminated the 
concept of the well-grounded claim. 38 U.S.C.A. § 5107(a) (as 
amended).  It also provided for an enhanced duty on the part 
of VA to notify a claimant of the evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended).  In 
addition, it defined the obligation of VA with respect to its 
duty to assist the claimant.  38 U.S.C.A. § 5103A (West Supp. 
2001).  VCAA is applicable to all claims filed on or after 
the date of its enactment, or filed before the date of 
enactment and not final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2099 (2001).  The notice and duty-
to-assist provisions of VCAA have been implemented by a new 
regulation.  66 Fed. Reg. 45620, 45630-2 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Bernard, 4 Vet. App. at 392-94.  

The Board emphasizes that the RO has notified the veteran of 
the provisions of the VCAA and its potential impact on his 
claims, allowing him an additional period of time in which to 
present evidence and/or argument in support of his appeal.  

The Board further finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new 
legislation and implementing regulations insofar as VA has 
already met all notice and duty to assist obligations to the 
veteran under the new law, to include as delineated under the 
newly promulgated implementing regulations. In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing rating evaluations, to include the 
schedular criteria specific to his claimed disabilities. The 
veteran has, by information letters, rating actions, the 
statement of the case and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his appeal, and the evidence potentially probative of 
the claims throughout the procedural course of the claims 
process.  See 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)(1), (e)).  He 
is also represented by private counsel, who has presented 
oral and written argument in great detail.  

I.  Pertinent Factual Background.  

Service medical records show notation in October 1967 of the 
veteran's report that he had stepped on a land mine on May 
18, 1967.  While no treatment records regarding the May 1967 
incident are on file, the existing service medical records 
make no reference to records which are missing, and there is 
no indication that additional service medical exist which 
were not obtained when initially requested in June 1968.  
Records show that the veteran was initially placed on 
temporary limited profile through September 15, 1967.  On 
examination in October 1967, notation was made that there was 
"little disability left" except for numbness of the right 
foot, which the veteran admitted was improving in strength as 
well.  The left arm was found to have recuperated to "100% 
function."  Physical examination of the right foot and 
ankle, left arm, and left knee was negative.  October 1967 x-
rays revealed an opaque rounded metallic fragment lodged in 
the medial tibial plateau, which was thought to be most 
likely from an old gunshot wound, and no evidence of a 
fracture.  The left elbow was negative, except for a small 
spur on the posterior aspect of the olecranon process.  The 
x-rays of the right foot and ankle revealed some osteo-
porosis of the bony structures and some minimal spurring on 
the contiguous articulating margins of the navicular and 
talus, but no evidence of a fracture.  The provisional 
diagnosis of the radiologist was post-traumatic minor wound, 
May 18, 1967.  

The veteran was returned to active duty on November 6, 1967, 
with a profile restriction that he perform no crawling, 
stooping, running, jumping, prolonged standing, or marching.  
(The numeric profile noted was: 1, 1, T-3, 1, 1, and 1).  A 
November 6, 1967 Physical Profile Record indicates that the 
veteran had sustained "mine blast wounds of the left arm and 
right leg."  

On medical examination at separation from service in April 
1968, the examiner noted an eight inch long left arm scar, a 
three inch long right upper arm scar, and scars on both legs, 
from a "claymor mine."  No other abnormalities or disorders 
were noted.  The veteran was given an additional orthopedic 
consultation a few days later, at which time he was found to 
have obtained "[j]ust about 100 % recuperation."  With note 
of this medical finding, the veteran's profile was lifted to 
normal (A numeric profile was noted to be: 1, 1, 1, 1, and 
1).  An associated report of medical history shows no 
complaints of the veteran.  He denied having any arthritis or 
rheumatism; bone, joint, or other deformity; lameness; 
painful or "trick" shoulder or elbow; "trick" or locked 
knee; foot trouble; neuritis; paralysis; loss of memory or 
amnesia; or periods of unconsciousness.  On examination the 
veteran reported some residual aching with prolonged 
standing, but the examiner found "[n]o significant residual 
sequela."  The veteran was separated from active military 
service on April 19, 1968.  

An initial claim of service connection for shrapnel wounds of 
both legs and arms was received in May 1968.  In it, the 
veteran reports that he had received no treatment from any 
civilian physician, either before, during, or since service.  

The veteran was afforded VA medical and orthopedic 
examinations in October 1968, with x-ray studies of the 
extremities.  At that time, the veteran reported pains in 
both arms, including the left forearm, and both legs, 
including the right thigh.  Note was made that the left arm 
and forearm scar "pains the most," and included complaints 
of diminished feeling in the left forearm.  The examiner 
noted no skin abnormalities, no peripheral edema, and no 
disease or injury of the musculo-skeletal system.  

Numerous scars were noted, which presently are noted to total 
15 in number, as follows:  
(#1) a 2-inch scar of the mid-right arm, laterally; 
#2) an 8-inch scar of the left arm to upper third 
forearm, medially, lower third, 1/4- to 1/2 inch wide; 
(#3) & (#4) two 2-inch scars of the mid-right thigh, 
posteriorly; 
(#5) a 1-inch scar of the right popliteal region; 
(#6) & (#7) two scars, a 1-inch and a 2-inch, of the 
mid-right thigh, anteriorly; 
(#8) & (#9) two scars, 1-inch and a 1 1/2-inch, mid-
right thigh, anteriorly; (#10) a 1-inch scar at the 
upper third of the right thigh, medically; 
(#11) & (#12) two scars, a 1-inch and 1 1/2-inch, of the 
lower third of the right leg, post-medially; 
(#13) & (#14) two scars, a 1-inch and a 1 1/2-inch, upper 
third left leg, medially; 
(#15) a 1/4-inch scar lateral border of the right foot 
near the 5th metaphalangeal joint.  

The VA medical examiner found that all of the veteran's 
extremities had normal ranges of motion.  The feet were found 
to be normal.  Additionally, the medical opinion was that 
there were no sensory losses, except the antero-medial aspect 
of the left forearm.  Additionally, there were no motor 
deficits, and superficial and deep tendon reflexes were 
normal. The orthopedic examiner additionally noted that the 
multiple scars were "small," and included no muscle 
atrophy, and no weakness of the area.  The examiner concluded 
that there was "no objective sensory deficit," but added 
that the veteran had "subjective sensory deficit [of the] 
ulnar aspect [of the] left forearm."  The examiner also 
found that there was "no demonstrable abnormalities of the 
lower extremities."  The diagnostic impression was residual 
shrapnel wounds, with "no noted permanent impairment," and 
"minimal retained metallic fragments."  

It is noted that the veteran's April 1998 claim for increase 
discloses that he had no treatment records to submit.  The 
veteran has repeated this throughout the record, denying any 
treatment prior to the time of the records summarized below.  

The veteran was next afforded a VA examination in July 1998.  
At that time, the veteran reported recent "increasing" pain 
and dysfunction of his old shrapnel fragment wounds.  The 
veteran complained of foot limping and paresthesia of the 
sole of the right foot. 

On a January 1999 VA muscles examination, the veteran 
reported almost daily pain in the right and left upper and 
right and left lower extremities.  As for both the right and 
left upper extremities, the veteran also reported almost.  
The impression was residuals of shrapnel wounds, both upper 
and lower extremities, with resulting moderate functional 
impairment in all areas.  

On private examination of the veteran in October 1999 by T. 
D. L., M.D., the veteran reported that his symptoms have 
continued to progress over the years, even over the past 6-
months.  The impressions were: "[P]ossible" myositis, such 
as polymyositis, or a disorder of the neuromuscular junction, 
including myasthenia gravis, or Lambert-Eaton syndrome, with 
a relatively clear diagnosis of left ulnar neuropathy 
resulting in some weakness in the left hand and some sensory 
loss, which "certainly could" represent a post-traumatic 
elbow injury; evidence of spinal stenosis and/or 
radiculopathy, with a dropped right ankle jerk suggestive of 
right S1 radiculopathy; and a superimposed chronic axonal 
sensory motor polyneuropathy. 

An August 2001 private medical statement of Dr. L. indicates 
that it is "essentially impossible...to determine with any 
certainty whether or not the injuries that [the veteran] 
sustained in 1968 have improved, been stable, or worsened up 
until my evaluation of 1999."  Upon a review of some of the 
veteran's service medical records, Dr. Levine added that 
while it is generally normal with these type of injuries to 
have some waxing and waning of symptomatology, he was unable 
to comment on the rate of progression or regression of any of 
the veteran's complaints, other than to say that the left arm 
numbness appears to have been a very stable complaint.  

The veteran's testimony was obtained before the undersigned 
in August 2001.  At that time the veteran testified that his 
upper and lower bilateral extremity symptomatology has 
remained the same since the time of his in-service injury in 
1968.  He described a dull, arthritic-like pain of all of the 
four extremities, with pain and fatigue, worse on the right.  
The veteran also testified that it was his right leg which 
stepped on the mine, that ever since that time he has been 
"dragging" it along the cement, ground, or floor when he 
walks due to weakness, that he has been unable to jump or run 
or perform any sporting activities due to his in-service 
injuries.  The veteran's counsel stated that the veteran was 
not challenging the current ratings, but the current ratings 
of 40-, 30-, 20- and 20 percent, should be effective from 
1968, based on the veteran's testimony that his symptoms have 
been consistent since that time.  

II.  Analysis. 

General Considerations

Each disability must be viewed in relation to its history, so 
examination reports and treatment records extending back to 
the date of service connection are considered. 38 C.F.R. § 
4.1 (2001).  That is especially true where, as here, the 
veteran disagreed with the initial evaluation assigned 
pursuant to the grant of service connection, which, in 
essence, is the matter presently on appeal.  In such a case, 
adjudicators must consider all of the evidence of record 
because separate, staged, ratings can be assigned for 
separate periods of time, from the effective date of service 
connection, based on the levels of disability manifested 
during such separate periods of time.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The October 1999 RO rating 
decision on appeal established two periods of staged ratings 
for each of the disorders at issue, and the veteran has 
voiced disagreement with the initial and lower staged 
ratings.  


In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date. 38 C.F.R. § 4.41.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

Muscle Injuries


Prior to the revisions for rating muscle injuries, the 
regulations classified muscle injuries into four general 
categories: slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability. Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation. 38 C.F.R. § 4.56.  

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.  A history 
of healing with good functional results without consistent 
complaints of the cardinal symptoms of muscle injury or 
painful residuals is also contemplated. Objective findings of 
a slight disability including minimal scar, slight, if any, 
evidence of fascial defect, atrophy, or impaired tonus, and 
no significant impairment of function or retained metallic 
fragments. 38 C.F.R. § 4.56(a).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use. 
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests. 38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring. There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups. Objective findings should also include indications on 
palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss. 38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction. 
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the non-major side 
indicate severe impairment of function. 38 C.F.R. § 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention is first given to the deepest structures 
injured (bones, joints and nerves). A through-and-through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged. Entitlement to a rating of 
severe grade is established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile. 38 C.F.R. § 4.72.  

The former provisions of 38 C.F.R. 4.55 provided that muscle 
injuries in the same anatomical region would not be combined, 
but instead the rating for the major group would be elevated 
from moderate to moderately severe or from moderately severe 
to severe according to the aggregate impairment of function 
of the extremity. That regulation also provided that two or 
more muscles affecting the motion of a single joint could be 
combined but not in combination receive more than the rating 
for ankylosis of that joint at the intermediate angle. 
Additionally, that regulation provided that muscle injury 
ratings would not be combined with peripheral nerve paralysis 
ratings. 38 C.F.R. § 4.55.

Other Specific Considerations

The Rating Schedule also provides a 10 percent evaluation for 
superficial scars that are tender and painful on objective 
demonstration. 38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7804. A 10 percent evaluation is also provided for 
superficial scars that are poorly nourished, with repeated 
ulceration. 38 C.F.R. Part 4, § 4.118, Diagnostic Code 7803. 
Other scars are rated on the basis of limitation of function 
of part affected. 38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7805.



Classification of the Initial Injuries from 1968 Medical 
Records

In the instant case, the medical evidence of record, dated 
from 1968 to the present, is squarely against the assertions 
made on the veteran's behalf in the instant appeal.  The 
evidence most pertinent to the staged rating at issue-the 
evaluation of the veteran's disorders from April 1968 to 
April 1998, is the service medical records regarding the 
initial injury (38 C.F.R. §§ 4.55 and 4.56), and the VA 
examination in October 1968, as well as the veteran's self-
admitted lack of any VA or private treatment for 
approximately 30 years after his separate from service in 
1968.  
See 38 C.F.R. § 4.41. (Emphasis added).  

The service medical records include several references to the 
veteran's prior accident, without any reference to any 
factors which could lead an objective person to conclude that 
the veteran's initial injuries were more than "moderate" 
within the meaning of 38 C.F.R. §§ 4.55 and 4.56.  The 
veteran's wounds are not recorded as having been through and 
through, or deep penetrating wounds by small high velocity 
missiles or large low-velocity missile.  While he presumably 
had some debridement, given the nature of the left upper 
extremity injury, there was no indication of any prolonged 
infection or sloughing of soft parts, and intermuscular 
scarring.  No residual disability was found on examination at 
separation from service, nor did the veteran report any 
symptoms.  

The service separation medical record constitutes a medical 
opinion-in this case, that the residuals of the veteran's 
in-service land-mine accident were very minimal.  These 
findings were essentially confirmed on VA examination in 
October 1968, at which time another physician gave another 
opinion, which also emphasized the minimal nature of the 
veteran's residuals, to the extent that residuals were found 
at all.  

The veteran's initial injuries thus are not shown to meet the 
criteria for more than a moderate disability under 4.56.  
Moderate muscle injuries contemplate through and through or 
deep penetrating wounds of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect if 
high velocity missile, residuals of debridement, or prolonged 
infection.  The veteran is shown to have stepped on or near a 
landmine, but that says little as to the extent of his muscle 
injuries.  The service medical records show no infection (a 
prolonged infection is one factor for consideration in 
determining whether an evaluation in excess of 10 percent is 
warranted), deep penetrating wounds by high velocity missile, 
sloughing or soft parts, or intermuscular scarring.  The 
demonstrated history of the veteran's injuries show no more 
than moderate impairment under 38 C.F.R. § 4.56, as more 
specifically detailed below, separated into upper and lower 
extremities.  

(A).  Rating the Veteran's Right and Left Arm Disorders 

The October 1999 RO rating decision assigned a 10 percent 
staged rating from April 1968 to April 1998.  In 1968, the 
veteran's right upper extremity disorder was shown, both in 
service and on VA examination soon after his discharge, to be 
manifested by a well-healed and non-tender 2 inch scar, one 
small RFB, and general complaints of pain (Note: no complaint 
of sensory deficit).  Under the diagnostic codes for scars, 
the criteria for a 10 percent rating are not met.  Under 
38 C.F.R. § 4.56, these sort of muscle injuries are 
classified as no more than a "moderate" muscle injury of MG 
VII.  Additionally, the criteria for more than a 10 percent 
rating are not met or more closely approximated under 
Diagnostic Code 5307, which allows for a 10 percent rating 
for "moderate" impairment of MG VII, VIII, and IX, flexion 
and extension of the muscles of the wrist, fingers, and 
thumb, and forearm.  Additionally, 4.40 and DeLuca provide no 
basis for an evaluation in excess of 10 percent without a 
showing of limitation of motion of the right upper extremity.  
As such, the claim on appeal must be denied as against a 
preponderance of the evidence of record-primarily, medical.  

The October 1968 orthopedic examiner was of the opinion that 
the veteran's many extremity scars were each well-healed and 
non-tender.  While the veteran reported pain in the arms (and 
legs), greater in the left arm and forearm, with diminished 
feeling in the left forearm, where was no limitation of 
motion.  Additionally, the examiner found no muscle atrophy, 
and no muscle weakness.  Moreover, the examiner's medical 
opinion was that there was no subjective sensory deficit, 
although note was made of the veteran's undemonstrated and 
subjective sensory deficit of the ulnar aspect of the left 
forearm.  Furthermore, the examiner gave the medical opinion 
that the veteran had no demonstrable abnormality of the lower 
extremities, and the sole diagnostic impression was residual 
of shrapnel wounds, with no noted permanent impairment, and 
with minimal retained metallic fragments.  

The Board agrees with the rating action taken at the RO in 
October 1999.  The initial failure of the RO in 1968 to 
separately rate the veteran's four disorders of the 
extremities was corrected at the RO in October 199 by a 
finding of CUE-an issue not on appeal.  However, the 
arguments of both the veteran and his representative that 
ratings in excess of two separate 10 percent rating are 
warranted for his right and for his left extremities is 
misguided.  The 1968 VA examination findings warrant no more 
than a 10 percent rating for the scar of the lateral mid-
upper right arm, with retained foreign bodies-even assuming 
muscle damage.  The same is true regarding the left upper 
extremity, even assuming it included arthritis and left ulnar 
nerve damage-findings which are not clinical shown until 
thirty years later, if at all, under all appropriate and 
applicable regulations for such disorders.  

In regards to the initial 10 percent rating of the veteran's 
left upper extremity, under Diagnostic Code 8516, a 10 
percent rating is warranted if paralysis is incomplete and 
mild.  A 20 percent rating is warranted if any paralysis is 
incomplete and moderate.  A 30 percent rating is warranted if 
paralysis is incomplete and severe, and a 50 percent rating 
is warranted if paralysis is complete.  Additionally, under 
Diagnostic Code 8516, complete paralysis of the ulnar nerve 
of the minor extremity resulting in a "griffin claw" 
deformity, due to flexor contraction of the fourth and fifth 
fingers, very marked atrophy in the dorsal interspaces, very 
marked atrophy of the thenar and hypothenar eminencies; the 
loss of extension of the fourth and fifth fingers, with an 
inability to spread or reverse the fingers, an inability to 
adduct the thumb, or weakened flexion of the wrist; warrants 
a 50 percent rating.  See 38 C.F.R. § 4.124a. 

In the veteran's case, there was, at best, only some 
subjective sensory deficit of the ulnar aspect of the left 
forearm, but this is not shown currently on VA examination 
and EMG testing of January 2000.  Where the neurologic 
disorder is wholly sensory, the rating should be for the mild 
(10 percent) or, at most, the moderate degree (20 percent).  
Id.  On VA examination in October 1968, no objective disorder 
was found, other than a well-healed, non-painful scar.  Thus, 
the Board can find no basis to say that a 20 percent rating 
is warranted for a moderate neurologic disorder.  

Note is made that the veteran's left extremity disorder is 
properly evaluated under Diagnostic Codes 5010, 5206, and 
8516, on the basis of arthritis (Diagnostic Code 5010) with 
limitation of motion (Diagnostic Code 5206) and neurological 
residuals (Diagnostic Code 8516).  But even a consideration 
of these Diagnostic Codes fails to demonstrate any basis for 
an evaluation in excess of 10 percent from April 1968 to 
April 1998.  

Under Diagnostic Code DC 5206, a noncompensable rating is 
warranted if flexion of the minor (since the veteran is 
right-hand dominant, his left elbow is considered the minor 
elbow) forearm is limited to 110 degrees. A 10 percent rating 
is warranted if flexion is limited to 100 degrees. A 20 
percent rating is warranted for flexion limited from 90 to 70 
degrees. A 30 percent is warranted for flexion limited to 55 
degrees, and a 40 percent rating is warranted for flexion 
limited to 45 degrees. See 38 C.F.R. § 4.71a.  Here, the 
veteran has no limitation of motion of the joints of the left 
extremity.  Hence, a compensable rating is not warranted 
pursuant to Diagnostic Code 5206.  Id.  See also, Diagnostic 
Code 5207, regarding limitation of extension of the minor 
forearm.  See 38 C.F.R. § 4.71, Plate I.  

As noted earlier, under Diagnostic Code 5010, if limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, as it 
is in the veteran's case, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion. See 38 C.F.R. § 
4.71a. The elbow is a major joint when considering limitation 
of motion due to pain.  See 38 C.F.R. § 4.45(f).  The veteran 
has no limitation of motion due to pain in the left elbow, 
which has been confirmed by objective findings during all 
recent and prior VA examinations. As such, no additional 
rating is warranted based on pain on motion even though he 
had arthritis.  

Without objective evidence of severe limitation of motion of 
the veteran's left elbow due to pain, the Board finds that 
under the diagnostic codes pertaining to the musculoskeletal 
system, or of any neurological involvement manifested by 
incomplete paralysis under the diagnostic codes pertaining to 
neurological conditions, no more than a 10 percent disability 
evaluation is warranted under all Diagnostic Codes.  

Finally, under both the "old" and "new" rating criteria for 
muscle injuries, Diagnostic Code 5305 pertains to MG V, which 
relates to the damage of the flexor muscles of the elbow: 
biceps, brachialis, and brachioradialis. (Function: 
supination and flexion of the elbow.)  The disability ratings 
for slight, moderate, moderately severe, and severe MG V 
disabilities of the nondominant shoulder are noncompensable, 
10, 30, and 40, respectively.  

The Board finds that the criteria for more than a 10 percent 
rating are not met.  In reaching this determination, the 
Board gives all due consideration and medical deference to 
the medical opinion and clinical findings memorialized in the 
October 1968 VA examination report.  On examination in 1968, 
the veteran reported pain and diminished feeling of the left 
arm and forearm.  The nature, findings, and treatment of his 
in-service injury under 4.55 and 4.56 suggests no more an 
"moderate" disability.  Under Diagnostic Codes 5307, 5308 
or 5309, this contemplates no more than a 10 percent rating 
for "moderate" impairment.  With no limitation of motion of 
any left upper extremity joint, hand, or finger, even with or 
without a showing of arthritis, the veteran's complaints of 
pain do not warrant an evaluation in excess of 10 percent.  

(B).  Right and Left Lower Extremity Disorders 

Under the provisions of DC 5311 (disability of Muscle Group 
XI), a 30 percent evaluation is warranted for "severe" 
disability, a 20 percent evaluation is warranted for 
"moderately severe" disability, a 10 percent evaluation is 
warranted for "moderate" disability.  

Although not shown for many years later, and even then, 
questionably so, consideration of any neurologic impairment 
would still not allow for an evaluation in excess of 10 
percent for the veteran's right leg disorder, and with no 
current showing of any left leg neurologic impairment 
demonstrated on VA EMG and examination in January and March 
2000.  A 10 percent rating for impairment of the sciatic 
nerve requires mild incomplete paralysis, a 20 percent rating 
contemplates moderate incomplete paralysis.  38 C.F.R. § 
4.124a, Diagnostic Code 8520. Again, the objective clinical 
findings in the lower extremity do not suggest significant 
neurologic deficits.  Moreover, as "complete paralysis," is 
not demonstrated in the lower extremity, increased 
compensation is also not warranted under the only other 
neurologic codes pertaining to paralysis of the lower 
extremity that provide for ratings in excess of 10 percent, 
Diagnostic Codes 8524 and 8526.  

As noted above, the veteran's initial injuries contemplate no 
more than a moderate muscle injury.  In the veteran's case, 
the October 1968 VA examination report includes the medical 
opinion that there was no residual impairment of the lower 
extremities.  While a noncompensable evaluation could have 
been given under the above provision for slight disability, 
the Board is unwilling to find that the facts warrant an 
evaluation in excess of 10 percent for moderate disability of 
either the left or right leg.  The criteria for more than a 
10 percent rating for the veteran's right and left lower 
extremities are not met, given the medical evidence, clinical 
findings, and in-service and VA medical opinions.  

III.  Additional Final Considerations 

The Board must now address the matter of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  With regard 
to whether this case presents such an "exceptional or unusual 
disability picture" as to warrant its submission to the Under 
Secretary or Director, it is noted that the veteran has never 
been hospitalized for treatment of any of the disorders here 
at issue, and he has reportedly worked as a barber for many 
years.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  The 
veteran has not demonstrated that his disorders of the upper 
and lower extremities result in clinically shown unusual 
disability manifestations not contemplated in the Schedule, 
or that the level of impairment and nature of functional loss 
resulting renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate. 
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

ORDER

An evaluation in excess of 10 percent is denied for service 
connected scar, lateral mid-upper right arm, with retained 
foreign bodies, presently characterized to include damage to 
MG V from April 20, 1968, to April 22, 1998.  

An evaluation in excess of 10 percent is denied for service 
connected shell fragment wound, left arm, post operative, 
presently characterized to include traumatic arthritis of the 
left elbow and left ulnar nerve damage from April 20, 1968, 
to April 22, 1998.  

An evaluation in excess of 10 percent is denied for service 
connected residuals of shell fragment wounds, upper-half of 
the left leg, with RFBs, presently characterized to include 
damage to MG XI from April 20, 1968, to April 22, 1998.  

An evaluation in excess of 10 percent is denied for service 
connected residuals of SFW's of the lower one-third of the 
right leg, with RFBs, presently characterized to include 
damage to MG XI, from April 20, 1968, to April 22, 1998.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

